Citation Nr: 1433816	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  09-37 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for non-ischemic cardiomyopathy. 

2.  Entitlement to service connection for hemolytic anemia. 

3.  Entitlement to service connection for renal failure.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers Association


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from August 2003 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In March 2011, the Veteran testified at a hearing held before the undersigned Acting Veterans Law Judge at the RO.  A transcript of this hearing has been added to the claims file.

In a September 2011 decision, these issues were remanded for additional development.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is again required prior to the adjudication of the claims for entitlement to service connection for non-ischemic cardiomyopathy, hemolytic anemia and renal failure.

At her March 2011 hearing, the Veteran alleged that all of her current medical problems were in fact related to a Coxsackie virus exposure and infection which she acquired during her time in service in Germany.  A March 2006 treatment note indicates that the Veteran was positive for Helicobacter Pylori, which is a stomach bacterium.  The Veteran's service treatment records also demonstrate that the Veteran experienced multiple syncopal episodes and had an abnormal EKG.

While several VA examiners have rendered negative nexus opinions, such either fail to clearly address all of the in-service instances of treatment, or do not offer adequate rationales for indicating that such treatment and problems are unrelated to current problems.  The Board notes that the Veteran has requested an independent medical opinion be obtained, but the Board finds that the Veteran may gain advantage from an in-person examination and the accompanying opportunity to describe in-service symptomatology.

Remand is therefore required with respect to non-ischemic cardiomyopathy, hemolytic anemia and renal failure, to secure adequate nexus opinions with regard to whether the Veteran has current disabilities that are related to her service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  Make arrangements with an appropriate VA medical facility for the Veteran to be afforded examination in connection with her claims of service connection for non-ischemic cardiomyopathy, hemolytic anemia and renal failure.  The claims file is to be provided to the examiner for review in conjunction with the examination and the examiner should state that s/he reviewed these records in the report.  

After a review of the claims file and an examination of the Veteran, the examiner should determine whether the Veteran has current non-ischemic cardiomyopathy, hemolytic anemia and renal failure disabilities and if so, whether they are at least as likely as not caused or aggravated by her military service, or are otherwise etiologically related to service.

The examiner should comment on the Veteran's multiple syncope episodes in service, the March 2006 treatment note indicating that the Veteran was positive for Helicobacter pylori and the Veteran's contentions that that all of her current medical problems were in fact related to an infection which she acquired during her time in service in Germany.

A complete rationale for all opinions reached should be provided.  If the examiner is unable to render any requested opinion, the examiner should explain in detail why such opinion could not rendered.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



